Case 21-00176   Doc 7   Filed 09/16/21 Entered 09/21/21 14:46:20   Desc Main
                           Document    Page 1 of 5
Case 21-00176   Doc 7   Filed 09/16/21 Entered 09/21/21 14:46:20   Desc Main
                           Document    Page 2 of 5
Case 21-00176   Doc 7   Filed 09/16/21 Entered 09/21/21 14:46:20   Desc Main
                           Document    Page 3 of 5
Case 21-00176   Doc 7   Filed 09/16/21 Entered 09/21/21 14:46:20   Desc Main
                           Document    Page 4 of 5
Case 21-00176   Doc 7   Filed 09/16/21 Entered 09/21/21 14:46:20   Desc Main
                           Document    Page 5 of 5
